Citation Nr: 0604838	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peptic acid 
syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for blood in stool.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

6.  Entitlement to service connection for degenerative joint 
disease of the left arm. 

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the left leg.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, from January 1983 to October 1987 and from September 
1990 to May 1991.  The veteran had active duty in the United 
States Army as well as service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision that denied 
the benefits sought on appeal.

It is noted that the RO denied claims of service connection 
for migraine headaches and arthritis (degenerative joint 
disease) of the left leg in an August 1997 decision.  The 
veteran was properly notified of the adverse action and did 
not file an appeal.  As such, new and material evidence must 
be received in order to reopen these claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  It is also noted that 
the veteran, during his October 2005 hearing before the 
undersigned Acting Veterans Law Judge, clarified that he was 
seeking service connection for arthritis of the left arm.  As 
such, the Board has restyled the issue on appeal to reflect 
his stated interests.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims folder indicates that a 
significant portion of his service medical records are 
missing.  In September 1997, the RO issued a formal finding 
that the veteran's service records could not be located.  
Following further development in the appeals process, the RO 
again requested the service medical records from the National 
Personnel Records Center, and received a negative response.  
In a letter dated in April 2004, the RO submitted requests 
for service records to the Texas Adjutant General and to the 
Texas Army National Guard, Company F.  No follow-up was 
completed for either letter and no responses were associated 
with the claims folder.  During the October 2005 Board 
hearing, the veteran specified that he was a member of two 
Army Reserve units in Texas.  The first in San Antonio, Texas 
(the 340 S&S Company) and the second in Fort Hood, Texas.  If 
possible, these service records must be obtained to be 
considered in the adjudication of the claims.

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  In Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992), the Court held that the duty to assist is 
heightened when the service medical records are presumed 
destroyed and includes an obligation to search alternative 
forms of medical records that support the veteran's case.  As 
such, the veteran's claim must be remanded.

A thorough review of the record also reveals that the RO has 
failed to issue the veteran a duty to assist letter compliant 
with the Veterans Claims Assistance Act (VCAA) of 2000 with 
regard to his claim of entitlement to service connection for 
carpel tunnel syndrome of the right wrist.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1). 

As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  If 
the AMC is able to obtain service medical records from the 
veteran's time in the Army National Guard, he must be 
afforded a new examination.  The VA examinations dated in 
October 2002 and in May 2004 provided some diagnoses, 
however, neither of the examinations made a statement as to 
whether the veteran's current conditions are related to 
service.

Therefore, in light of the above, these issues are REMANDED 
for the following additional development:

1.  The AMC should contact the Texas 
Adjutant General and the Texas Army 
National Guard in order to obtain any 
available service medical records for the 
veteran.  Specifically, the AMC should 
contact the National Guard in San Antonio, 
Texas, 340 S&S Company, and the National 
Guard Company associated with Fort Hood, 
Texas.  If the AMC is unable to obtain 
these records, a statement to that effect 
must be associated with the claims folder.

2.  The AMC must issue the veteran a duty 
to assist letter compliant with the VCAA 
for his carpal tunnel syndrome, right 
wrist.  Specifically, the letter must:

A.  Inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim.

B.  Inform the veteran about the 
information and evidence that VA will 
seek to provide.

C.  Inform the claimant about the 
information and evidence the veteran 
is expected to provide.

D.  Request or tell the veteran to 
provide any evidence in the veteran's 
possession that pertains to the claim.

3.  If the AMC is able to obtain the 
aforementioned service medical records from 
the veteran's Army National Guard service, 
the veteran should be afforded a new VA 
examination.  The veteran's claims folder 
should be sent to a VA physician for review 
in conjunction with the examination.  A 
complete examination or examinations, to 
include any clinical tests considered 
necessary by the examiner, should be 
conducted.  After fully reviewing the 
record and examining the veteran, the 
examiner should state whether the veteran 
does in fact have peptic acid syndrome, 
hypertension, blood in stool, 
hyperlipidemia, degenerative joint disease 
of the left arm and left leg, migraine 
headaches and carpel tunnel syndrome of the 
right wrist.  If so, the examiner should 
also state whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the veteran's 
current disorders began during military 
service, or are otherwise etiologically 
related to his time in service.  The 
medical basis for all opinions expressed 
should also be given.  The examiner must 
also determine whether any of the veteran's 
claimed disorders are the result of his 
time in-theater during the Persian Gulf 
War.

4.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

